Citation Nr: 0923303	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  02-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than September 18, 
1993 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from April 1983 to 
September 1989. 

This case comes before the Board of Veterans' Appeals (the 
Board) from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Procedural history

In a June 1994 rating decision, TDIU was granted effective 
September 18, 1993.

In the November 2001 rating decision, entitlement to an 
effective date earlier than September 18, 1993 for the grant 
of TDIU was denied.  The Veteran perfected an appeal of that 
denial.

In December 2002, the Board denied the Veteran's claim for an 
earlier effective date for the grant of TDIU.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In a March 3, 2006 memorandum decision, 
the Court vacated the Board's decision and remanded this case 
to the Board.  The Court's decision will be discussed below.

In May 2007, the Board dismissed the claim of entitlement to 
an effective date earlier than September 18, 1993 for the 
grant of TDIU pursuant to Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  The Veteran appealed to the Court.  In a August 2008 
Order, based upon a Joint Motion for Remand, the Court 
vacated the Board's May 2007 dismissal and remanded the case 
to the Board for readjudication consistent with the Joint 
Motion.

In February 2009, the Board remanded the Veteran's claim to 
the RO for further development.  In a March 2009 Supplemental 
Statement of the Case (SSOC), the RO continued the previous 
denial.  The case has been returned to the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an effective date earlier 
than the currently assigned September 18, 1993 for TDIU.  For 
reasons explained immediately below, the Board finds that the 
issue on appeal must be remanded for additional development.

In its March 2006 memorandum decision, the Court held that 
the Board should have applied Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) and considered evidence of 
unemployability prior to September 18, 1993 to determine 
whether the Veteran had an informal claim for TDIU prior to 
September 18, 1993.  See the March 2006 memorandum decision, 
pages 7-8.  

The Veteran filed his initial claim for service connection 
for the lumbar spine disability on September 5, 1990 and made 
a claim for the highest possible rating for that disability.  
In regard to the September 1990 claim, the Court stated 
"[t]he record therefore indicates that he has properly 
appealed every regional office and Board decision that he 
needed to appeal to keep his September 1990 claim open."  
See the March 2006 memorandum decision, page 5; see also the 
August 2008 joint motion, page 6. 

Given that the claim of service connection for the underlying 
lumbar spine disability includes a TDIU claim, the Board 
finds that the date of the Veteran's claim for TDIU is 
September 5, 1990.  The Veteran's claim for TDIU was filed 
within one year of his separation from service on September 
19, 1989.  Thus, the period in question is from September 20, 
1989 [the day after the Veteran left military service] to 
September 17, 1993 [the day before the current date of 
entitlement, September 18, 1993].


The Veteran did not qualify for TDIU on a schedular basis 
during the period from September 20, 1989 to September 17, 
1993 because he failed to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to having either one disability rated 60 
percent disabling or having more than one service-connected 
disability with a combined 70 percent disability rating.  
See 38 C.F.R. § 4.16(a) (2008).

The Veteran has presented evidence indicating he was 
unemployable due to his service-connected lumbar spine 
disability during at least part of the period from September 
20, 1989 to September 17, 1993.  Accordingly, the Board finds 
that the Veteran's claim requires consideration of TDIU on an 
extraschedular basis.  Under Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96.  This claim must therefore be referred to 
the Director of VA Compensation and Pension Service for 
extraschedular consideration.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must refer this claim to the Director 
of VA Compensation and Pension Service for 
consideration of the Veteran's claim of 
entitlement to TDIU on an extraschedular 
basis pursuant to 38 C.F.R. § 4.16(b) 
during the period from September 20, 1989 
to September 17, 1993.  In so considering, 
the Director should take into 
consideration the evidence referred to by 
the Court in its March 2006 Memorandum 
Decision.  If the claim is denied, in 
whole or in part, the case should be 
returned to the Board for further 
appellate proceedings.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

